BATEMAN, Justice.
I respectfully dissent.
The opinion of the majority is based primarily upon that portion of the opinion in Providence Washington Ins. Co. v. Proffitt, 150 Tex. 207, 239 S.W.2d 379, wherein it was held that the provision in the Comprehensive Clause, that loss caused by falling objects, etc. shall not be deemed loss caused by collision or upset, cannot be used to defeat a recovery under the Collision Clause.
However, in the preceding paragraph of the Proffitt opinion the court held that it was proper to examine the language of the Comprehensive Clause for the purpose of determining the respective obligations and rights of the parties to the policy. In examining that language for that purpose, I cannot close my eyes to, or remove from my mind, the plain, uncomplicated, direct statement that “loss caused by * * * falling objects * * * shall not be deemed loss caused by collision or upset.” I do not see how we can properly hold that this language means what it plainly says for the limited purpose of expanding the protection under Coverage D (Comprehensive), but that it is meaningless when considered for any other purpose. As said by a Court of Appeals of Louisiana, in Manard Molasses Co. v. Sun Ins. Office, Ltd., 170 So.2d 691, 693, it would be “contradictory and illogical to judicially hold that the definition of ‘collision’ and ‘upset’ has one interpretation in one policy excluding such coverage, and another definition in a policy including such coverage.”
It seems to me that the insurer is in effect saying to the insured: “You have requested collision and upset coverage, but you should know that in rejecting comprehensive coverage, which is also available, you are denying yourself protection against loss from falling objects, for that protection is not included in collision or upset coverage— only in the comprehensive coverage.” Having limited his purchase of insurance protection to “collision or upset” coverage despite that warning, the appellee is in no position to claim now that under the dictionary definition of the word “collision” he is nevertheless entitled to recover.
As pointed out by Mr. Justice Brewster in Glens Falls Ins. Co. v. McCown, 149 Tex. 587, 236 S.W.2d 108, 111, by using the form prescribed by the Insurance Commission the insurer offers the insured several separate and distinct coverages and informs him that he has accepted only those which are followed by specific premium charges and has rejected the others because they are not followed by specific premium charges, and that by retaining the policy the insured accepts the insurer’s offer. The opinion then says:
“The coverages offered but rejected are in the policy (under the direction of the Insurance Commission) the same as are those offered and accepted, therefore it is proper to consider all of them in determining the respective obligations and rights of the parties to the policy. Only on that basis can our public policy in prescribing uniform policies be served.”
Other cases holding that it is proper for the court to examine the language of an insuring clause in the policy, which does not have a premium set opposite it and is therefore rejected, to determine the intent of the parties to the insurance contract, are Iowa Mutual Ins. Co. v. Faulkner, 157 Tex. 183, 300 S.W.2d 639, 642, wherein the Supreme Court, speaking through Mr. Justice Culver, said: “It is proper to consider cov*597erages in the policy that have been rejected by the insured as an aid in ascertaining the extent of the coverage purchased,” and United States Ins. Co. of Waco v. Boyer, 153 Tex. 415, 269 S.W.2d 340, decided three years after the Proffitt case, holding that in construing such a policy the court should determine the everyday meaning of the words to the general public, followed by an examination of the choice of insurance coverages made available to the purchaser, the choice he made and the choices, if any, he rejected.
In my opinion, the loss here was not covered by the policy sued on because such a loss was not contemplated by either party to the contract, using the word “collision” in the usual everyday parlance of the public generally in speaking of automobile insurance coverages. A contrary holding would be in conflict with the Supreme Court’s opinion in United States Ins. Co. of Waco v. Boyer, supra, holding that a similar policy did not cover damage to a parked vehicle when bricks and timbers fell from a building damaged by a tornado; and the opinion of the Beaumont Court of Civil Appeals in O’Leary v. St. Paul Fire & Marine Ins. Co., Tex.Civ.App., 196 S.W. 575, no wr. hist., holding that the second floor of a collapsed garage building falling upon the insured automobile was not covered by a policy insuring against loss by “collision”; and that of the Waco Court of Civil Appeals in American Automobile Ins. Co. v. Baker, Tex.Civ.App., 5 S.W.2d 252, no wr. hist., holding that the falling of hail on the automobile was not a collision as contemplated by a similar insurance policy.
Speaking of the common, ordinary, everyday use of the word in question, I do not believe that one out of a hundred laymen who might have witnessed the accident giving rise to this litigation would have used the word “collision” in describing it. In my opinion, most if not all of them would say that the bucket fell on the truck or that the damage to the truck was caused by the bucket falling on it. The poet might say that the apple descended from the tree and collided with Mother Earth, but the man in the street would say that the apple was ripe and fell to the ground.
I would reverse and render the judgment.